COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH



                                 NO. 2-10-081-CV


IN RE LLANO ROYALTY, LTD.                                                 RELATOR
AND LLANO OPERATING
CORPORATION D/B/A NORTH
TEXAS LLANO OPERATING
CORPORATION
                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

        The court has considered relators= petition for writ of mandamus, relators=

motion for emergency relief, the response of the real party in interest, and relators=

reply and is of the opinion that all relief should be denied. Accordingly, our March

24, 2010 stay order is hereby vacated, and relators= petition for writ of mandamus

is denied.




    1
     See Tex. R. App. P. 47.4, 52.8(d).
      Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM


PANEL: MCCOY, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: June 17, 2010